Title: Thomas Boylston Adams to John Adams, 14 May 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            Sir
            Lancaster 14 May 1794.
          
          Your letter of the 10 has come to hand; I arrived at Lancaster a few hours before it; of course you favor of a prior date is yet to be received. I have requested the Post Master of York Town to forward it here when it reaches that places— As to the Letter’s you speak of I am at a loss what request to make concerning them— The business of Newcombe cannot be advanced till I return; if you will be good enough to leave the letter in the hands of Mr Otis, if you should be gone before my return, I shall find it with him— The letter from Mr Wm Morris, I wish may be inclosed to me at Carlisle; next week. My visit to York Town was very delightful; the town is handsome & I dare say much improved since you knew it— The Banks of the Codorus—the same creek, immortalized by the fertile fancy of Mr: Vining in the debate of Congress concerning Permanent residence— are rich & well cultivated— The slow moving, lethargic German, will in time subdue the roughest soil— The same spirit that prompts him to perseverence in the attainment of wealth, urges him to a kind of honest obstinacy in the pursuit of Justice, when he is unjustly deprived of it; and it is not uncommon I am told for the parties to expend double the value of the thing in dispute, for the sake of a trial for victory— Indeed there has been a cause of this cast upon trial these two days past— The dispute is concerning a water course or Spring— it has been at Law nearer 30 than 20 years— Several trials have been had, but the Juries have always disagreed & no

verdict has ever been had— The value of this Spring to either of the parties is trifling, but not less than six hundred Pounds has been expended by them. Germans are apt to consider courts of justice as engines convertible to the purposes of revenge & private mallice— It may be profitable for Lawyers, but is a wrong & perhaps injurious sentiment, to be diffused at large.
          At York Town I met with great civility from Col Hartley & his Family— they are the principal people in the County, & his influence as a political character far beyond any man in it— I also met with an old Gentleman whom I take to be near, if not past 70 years of age by the name of Smith— He knew you very well in the year that Congress met at York Town; told me he used often to walk with you on the commons, & remarked how fond you were of viewing a well cultivated Farm— The old Gentleman’s spleen against Great Brittain has not diminished in the smallest degree, but age perhaps has rather increased it— He is still at the Bar; a circumstance rather singular, as I never recollect to have seen so old a man in the practice of Law—
          I thank you Sir for the news papers I received & should be glad of one or two more at Carlisle— Fenno’s Paper is very little in the circulation of the Country I find, and in point of news when one gets past the Susquehannah there is a perfect dearth.
          Before I leave this place I will endeavor [to send] a few lines more from
          
            Thomas B Adams—
          
        